          Case 7:19-cv-00147-WLS Document 42 Filed 08/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION
CHRISTOPHER ALEXANDER, et al.,                    :
                                                  :
        Plaintiffs,                               :
                                                  :
v.                                                :        CASE NO.: 7:19-cv-147 (WLS)
                                                  :
SOUTHEAST CORRECTIONS, LLC,                       :
                                                  :
        Defendant.                                :
                                                  :
                                                 ORDER
        Before the Court is Defendant’s “unopposed” motion to dismiss with prejudice the
claims of Plaintiffs Christopher Alexander and John Hitt. (Doc. 39.) Defendant states that
Plaintiff’s counsel has not been able to make contact with Alexander or Hitt in more than a
year despite diligent efforts and that these Plaintiffs have not participated in discovery or the
recent mediation with the other Plaintiffs. Id. at 2-3. Defendant states that Hitt “failed to
respond to requests for the production of documents, interrogatories, and failed to attend a
noticed deposition” and that Plaintiff’s counsel was unable to reach Alexander to obtain his
availability for a deposition. Id. at 4-5. Defendant asks that the Court dismiss Plaintiff Hitt’s
and Plaintiff Alexander’s claims pursuant to Rules 37(d) and 41(B) “for their failure to respond
to discovery, failure to attend a deposition, their failure to prosecute their claims, and for their
failure to comply with the Federal Rules of Civil Procedure.” Id. at 5. Defendant argues that
“[a] sanction less than dismissal would be futile here because Plaintiffs’ counsel has been
unable to resume communication with either remaining Plaintiff.” Id.
        More than twenty-one days have now elapsed, and no response was filed. However,
although Defendant attached emails with opposing counsel in December 2020 regarding
setting depositions (Doc. 39-1), the record does not yet establish that Hitt and Alexander have
abandoned their case and that dismissal with prejudice is appropriate.1 Accordingly, Plaintiffs


1
 Indeed, a motion for a sanction under Rule 37 is untimely as discovery closed months earlier. See Doc. 8 at
2.


                                                      1
         Case 7:19-cv-00147-WLS Document 42 Filed 08/04/21 Page 2 of 2




Hitt and Alexander are hereby ORDERED to show cause by responding to this order no
later than Monday, August 16, 2021 why their claims should not be dismissed with prejudice
for failure to prosecute. Failure to timely respond will result in the prompt dismissal of their
claims with prejudice pursuant to Rule 41(b).


              SO ORDERED, this 4th day of August 2021.

                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                2
